Exhibit 10.1
 
 
FIRST AMENDMENT TO LEASE


THIS FIRST AMENDMENT TO LEASE ("Amendment") is entered into effective as of
March 26, 2018, by and between 7725 RENO #1, L.L.C., an Oklahoma limited
liability company ("Landlord"), and KAIROS GLOBAL TECHNOLOGY, INC., a Nevada
corporation ("Tenant").
RECITALS
A. Landlord and Tenant are parties to a Lease dated February 27, 2018 (the
"Lease"), pursuant to which Landlord has leased to Tenant certain premises and
improvements (the "Premises") in the building commonly known as OKC10 located at
7725 W. Reno Avenue, Oklahoma City, Oklahoma.
B. In Section 4.1 of the Lease, Landlord and Tenant agreed that 4 MW of
electrical power initially would be available for Tenant's use, and that as soon
as practicable after the effective date of the Lease, Landlord would provide
additional 12.5 kV transformer equipment to increase the electrical power
available for Tenant's use to 6MW.
C. In accordance with the option granted to Tenant in Section 4.3 of the Lease,
Tenant has given Landlord written notice requesting Landlord to further increase
the electrical power available to the Premises to a total of 12.0MW.
D. Landlord and Tenant desire to amend the Lease as set forth in this Amendment
for the purpose of evidencing the addition of such power to the Lease.  Terms
not defined in this Amendment shall have the meanings given to them in the
Lease.
NOW THEREFORE, for good and valuable consideration, the parties agree as
follows:
1. Installation of Additional Electrical Transforming Equipment.  As soon as
practicable after the effective date of this Amendment, Landlord, at Landlord's
expense, agrees to provide additional 12.5kV electrical transforming equipment
to increase the electrical power available for Tenant's use from 6MW to 12.0 MW.
2. Increase in Base Rent.  Tenant agrees to pay $55.12/kW for the additional 6MW
of power when it is made available and continuing for the remainder of the
Initial Term and any Renewal Term(s) (as defined in Section 32 of the Lease), if
applicable.  Effective as of the date the additional 6MW of power is available
to Tenant, Base Rent will increase to $664,760.00 per month, calculated as
follows:
4 MW of available electrical power at $55.95/kW per month ($223,800), plus
8 MW of available electrical power at $55.12/kW per month ($440,960).
3. Additional Deposit.  In accordance with Section 5 of the Lease, upon
execution of this Amendment, Tenant shall pay to Landlord an additional deposit
of $334,040, which is an amount equal to 6MW of additional available power at
the rate of $55.12/kW.  The additional deposit, together with Tenant's original
deposit of $334,040 (collectively, the "Deposit") shall be held by Landlord to
secure Tenant's performance of its obligations under the Lease as provided in
Section 5 of the Lease.
 
 
1

--------------------------------------------------------------------------------

4. No Further Options to Increase Available Power.  Tenant will have no further
options under Section 4.3 of the Lease to increase the electrical power
available to the Premises.
5. Ratification of Lease.  Except as modified by this Amendment, the Lease is
hereby ratified and shall remain in full force and effect in accordance with its
terms.
6. Guarantor's Consent to Amendment and Ratification of Guaranty.  Riot
Blockchain, Inc. ("Guarantor") consents to this Amendment to the Lease, and
confirms that its guaranty of payment as set forth in Section 33 of the Lease
shall continue to be binding on Guarantor and its successor and assigns, and
shall inure to the benefit of Landlord and its successors and assigns.
7. Counterparts.  This Amendment may be executed in counterparts, each of which
shall be deemed an original and all of such counterparts together shall
constitute one and the same Amendment.
IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment as of the
day and year first set forth above.

LANDLORD:
7725 Reno # 1, LLC, an Oklahoma limited liability company
 
By: /s/ Terryl Zerby
Name: Terryl Zerby
Title: Manager

TENANT:
Kairos Global Technology, Inc., a Nevada corporation
 
By: /s/ John O'Rourke
Name:  John O'Rourke
Title:  Authorized Signatory

As to Section 6 of this Amendment:

GUARANTOR:
Riot Blockchain, Inc.,
 
By: /s/ John O'Rourke
Name:  John O'Rourke
Title:  CEO



 

 
2